IN THE SUPREME COURT OF IOWA

                              No. 141 / 04-1911

                           Filed February 17, 2006


JERRY MEYER,

      Appellee,

vs.

IBP, INC.,

      Appellant.
________________________________________________________________________
      On review from the Iowa Court of Appeals.

      Appeal from the Iowa District Court for Black  Hawk  County,  Bruce J.
Zager, Judge.

      Employer appeals from a district  court  judgment  reversing  workers’
compensation commissioner’s decision to deny benefits to  injured  employee.
DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT  REVERSED  AND
REMANDED.

      James Drury II, Dakota Dunes, South Dakota, for appellant.

      Robert Rush of Rush & Nicholson, P.L.C., Cedar Rapids, for appellee.

CADY, Justice.
      In  this  appeal  from  a  decision  by  the   workers’   compensation
commissioner denying benefits to the claimant, the parties  dispute  whether
the injury arose out of and in  the  course  of  employment.   The  district
court reversed  the  commissioner’s  decision,  and  the  court  of  appeals
reversed the district court.   We  vacate  the  decision  of  the  court  of
appeals,  reverse  the  district  court  judgment,   and   remand   to   the
commissioner for further proceedings.
      I.    Background Facts and Proceedings
      Jerry Meyer obtained employment at an IBP plant in Waterloo through  a
staffing agency called Advance Services, Inc. (ASI).  ASI  placed  Meyer  at
IBP on October 10, 2000.  Meyer was assigned a job that required him to  cut
the tongues from hog heads delivered on a conveyor belt  and  to  place  the
tongues on another conveyor belt.  This job is known as  “popping  tongues.”
Meyer  remained  an  employee  of  ASI  until  he  completed   a   sixty-day
probationary period.
      Meyer  first  experienced  pain  in  his  hand  at  work  during  this
probationary period, when he was still  employed  by  ASI.   He  experienced
swelling in his fingers  and  soreness  in  his  wrist.   He  notified  IBP,
visited the health department at IBP, and was told it was  “break-in  pain.”
Meyer continued working with no restrictions or other  actions  taken.   His
employment with ASI concluded on Friday, December 15, 2000.
      On Monday, December 18, 2000, IBP hired Meyer as a regular employee to
perform the same job he performed during  his  probationary  period.   Meyer
worked a full shift on December 18, was off work on December 19 and 20,  and
worked a full shift on December 21.  On December 22, while cutting  tongues,
he felt a popping or snapping  sensation  and  “a  shot  of  pain  go  right
straight up [his] middle finger.”  His left  hand  then  went  numb.   Meyer
stopped working and went to the health department at  IBP.   The  IBP  nurse
applied ice to Meyer’s hand and kept  him  in  the  health  center  for  the
remaining forty-five minutes of his shift.  Meyer returned to work  December
26 and continued to experience swelling in his hand and  arm.   He  notified
the health department and was told to go to the hospital.
      James Haag, a physician’s assistant at the hospital,  noted  a  flexor
strain in Meyer’s left middle finger and a median nerve injury in  his  left
wrist.  Haag restricted Meyer from use of his left hand, fitted him  with  a
brace, and prescribed physical therapy and pain medication.  Meyer  returned
to  work,  and  IBP  placed  him  on  light-duty  work  to  accommodate  his
restriction.  Meyer’s pain persisted, and  he  returned  to  Haag  two  days
later on December 28.  Haag adjusted Meyer’s medication but did  not  modify
his restriction.  On January 25, 2001,  Meyer  underwent  an  electromyogram
(EMG) test by Dr. Brian Sires.  The test  revealed  a  diagnosis  of  carpal
tunnel syndrome of the left wrist and left ulnar neuropathy  at  the  elbow.
Haag referred Meyer to Dr.  Thomas  Gorsche,  an  orthopedic  surgeon.   Dr.
Gorsche suggested cubital-tunnel-release and nerve-transposition surgery  as
a treatment option for  Meyer,  but  Meyer  wanted  to  take  some  time  to
consider the surgery.
      Meanwhile, Meyer quit his job at IBP in March 2001.  In  addition,  on
April 13, a workers’ compensation examiner for IBP wrote  a  letter  to  Dr.
Gorsche.  In the letter, the examiner asked Dr. Gorsche for his  opinion  on
whether Meyer’s condition could be attributed to “2 days of work  activities
for IBP.”  Dr. Gorsche responded in the negative.
      Meyer was then  referred  to  Dr.  Gary  Knudson,  another  orthopedic
surgeon.  Dr. Knudson also diagnosed Meyer  with  ulnar  neuropathy  of  the
left  elbow  and  probable  carpal  tunnel  syndrome  of  the  left   wrist.
Dr. Knudson opined:

      I believe he is suffering from an overuse injury  to  his  left  upper
      extremity precipitated by his work at IBP this  past  fall  and  early
      winter. . . .

           Certainly he was only on the job a few months  before  beginning
      significant symptomatology, but he may have had  a  predisposition  to
      develop this symptomatology which became manifested after  significant
      repetitive use of his arms at IBP.

Dr. Knudson agreed with Dr. Gorsche that surgery was appropriate.
      Following the surgery, Meyer was off work  until  September  4,  2001.
On September  10,  2001,  Dr.  Knudson  performed  endoscopic-carpal-tunnel-
release surgery on Meyer.  Dr. Knudson released Meyer  to  regular  duty  on
October 15, 2001.
      IBP’s workers’  compensation  claims  examiner  wrote  Dr.  Knudson  a
letter on January 14, 2002, asking for his opinion  as  to  whether  Meyer’s
condition was “causally related to 2  days  of  work  activities  for  IBP.”
Dr. Knudson replied in the negative.
      On May 6, 2002, Meyer saw Dr. Farid Manshadi, a  physiatrist,  for  an
independent  medical  examination,  at  the   request   of   his   attorney.
Dr. Manshadi opined that Meyer suffered “cumulative work injury  that  arose
out of and during the course of his work  at  IBP  which  resulted  in  left
ulnar nerve neuropathy at the cubital tunnel as well as left  carpal  tunnel
syndrome.”  Further, Dr. Manshadi opined that Meyer  suffered  “a  permanent
partial  impairment  of  his  left  upper  extremity  as  a  result  of  the
cumulative work injury” of ten percent, which translated  to  a  six-percent
whole-body impairment.
      Meyer sought workers’ compensation benefits from IBP under  Iowa  Code
chapter 85 (2001), and penalty benefits under section  86.13,  by  filing  a
petition for arbitration in June 2001.  A hearing was eventually  held.   In
the written decision, the deputy  commissioner  described  the  five  issues
presented for resolution.  The  first  was  “whether  claimant  received  an
injury that arose out of [and] in the course of  his  employment  with  IBP,
Inc.”
      In resolving this issue, the deputy commissioner relied exclusively on
the uncontradicted medical testimony “that the two days  claimant  performed
work as an IBP employee prior to December 22, 2000  would  not,  of  itself,
have produced his left upper extremity  hand  and  elbow  conditions.”   The
deputy commissioner also found there was no medical testimony  showing  that
“claimant’s work incident of  December  22,  2000  could,  of  itself,  have
either caused or materially aggravated claimant’s carpal and cubital  tunnel
syndromes.”   Based  solely  on  this  evidence,  the  deputy   commissioner
concluded Meyer failed to establish “an injury on December  22,  2000,  that
arose  out  of  and  in  the  course  of  his  employment  with  IBP,  Inc.”
Therefore, the deputy decided the other issues in the claim did not need  to
be  addressed.   The  commissioner   affirmed   and   adopted   the   deputy
commissioner’s decision.
      Meyer sought judicial review.  He claimed  all  the  evidence  in  the
record  supported  a  finding  that  his   injury   manifested   itself   on
December 22, 2002 and arose out of and in the course of employment, and  the
commissioner erred by relying on the  medical  testimony  that  utilized  an
improper causation standard.
      The district court reversed the  decision  of  the  commissioner.   It
found the conclusion reached  by  the  commissioner  that  Meyer  failed  to
establish “a compensable injury on December 22, 2000” was not  supported  by
substantial evidence.  Instead, the district  court  determined  substantial
evidence supported a  conclusion  that  Meyer  established  an  injury  that
occurred on December 22, 2000, and that it arose out of and  in  the  course
of his employment with IBP.  The court was persuaded that the  circumstances
on December 22, 2000, and those that both preceded and followed  the  event,
could only mean the injury occurred on December 22, 2000.
      IBP filed a notice of appeal and raised  a  single  issue—whether  the
district court erred in reversing the commissioner’s  decision  “that  Meyer
failed to establish that he sustained an injury that arose  out  of  and  in
the course of his  employment”  with  IBP,  Inc.   IBP  claimed  substantial
evidence supported  the  commissioner’s  ruling.   In  the  section  of  its
appellate brief addressing the scope of appellate review, IBP stated:


           The issue in this appeal has been properly preserved for  review
      as the issue of whether this injury arose out of and in the course  of
      Meyer’s employment with IBP, [I]nc. has been the central issue both in
      the Workers’ Compensation Commissioner’s decision and  the  Ruling  on
      Judicial Review.

      We transferred the case  to  the  court  of  appeals.   It  determined
substantial evidence supported the decision of the commissioner.   It  found
the medical testimony  presented  at  the  hearing  constituted  substantial
evidence to support the agency’s conclusion  that  Meyer’s  injury  was  not
causally related to his two days of employment with IBP.  In  addition,  the
court of appeals stated that Meyer had “pointed to no evidence,  medical  or
otherwise,” that the incident on December 22, 2000 was  a  manifestation  of
Meyer’s injury.
      Meyer sought further review, claiming the court  of  appeals  “ignored
established  Supreme  Court  standards  as  to  when  a  cumulative   injury
‘manifests.’ ”  IBP responded that any reliance by Meyer on the  cumulative-
injury rule was misplaced in this case  because  the  issue  on  appeal  was
whether substantial evidence supported the agency’s  decision  that  Meyer’s
injury did not arise out of and in the course of  employment.   IBP  further
argued that even assuming the cumulative-injury  rule  was  applicable,  the
rule would support a finding that the injury manifested itself prior to  the
time Meyer commenced his employment with IBP.  We granted further review.

      II.   Standards of Review

      The Iowa Administrative Procedure Act, Iowa Code chapter 17A,  governs
the scope of our review in workers’ compensation cases.  Iowa Code §  86.26.
 Under the Act, we may only interfere with the  commissioner’s  decision  if
it is erroneous under one of the grounds enumerated in the  statute,  and  a
party’s substantial rights have been prejudiced.  Id. § 17A.19(10).
      The issue on  appeal  has  been  framed  in  the  context  of  whether
substantial evidence supports the commissioner’s determination that  Meyer’s
injury did not arise out of and  in  the  course  of  employment  with  IBP.
However, in fully considering the parameters of our review, we observe  that
the issue whether an injury arose out of and in  the  course  of  employment
presents a mixed question of law and fact.   Hawk  v.  Jim  Hawk  Chevrolet-
Buick, Inc., 282 N.W.2d 84,  87  (Iowa  1979).   A  question  of  fact  is
presented by the operative  events  that  give  rise  to  the  injury.   Id.
Unless the events are undisputed, the commissioner must resolve the  dispute
and determine the facts leading to the injury.  Id.  A question  of  law  is
then presented because the commissioner must further determine  whether  the
facts, as determined, support a conclusion that the  injury  “arose  out  of
and in the course of employment,” under our workers’  compensation  statute.
Id. (citing Cedar Rapids Cmty. Sch. Dist. v. Cady, 278 N.W.2d 298,  298-99
(Iowa 1979); McClure v. Union et al., Counties, 188 N.W.2d 283,  284  (Iowa
1971)).
      On judicial review, courts are bound by the commissioner’s  resolution
of  the  first  question—finding  the  operative  facts  from  the  evidence
presented—if supported by substantial evidence in the  record  as  a  whole.
Excel Corp. v. Smithart, 654 N.W.2d 891, 896 (Iowa 2002) (citing  IBP,  Inc.
v.  Harpole,  621 N.W.2d 410,  414  (Iowa  2001));  accord  Iowa  Code   §
17A.19.10(f).  In other words, the question on appeal  is  not  whether  the
evidence  supports  a  different  finding  than  the  finding  made  by  the
commissioner, but whether  the  evidence  “supports  the  findings  actually
made.”  St. Luke’s Hosp. v. Gray, 604 N.W.2d 646,  649 (Iowa  2000)  (citing
Kiesecker v. Webster City Custom Meats, Inc.,  528 N.W.2d 109,  110  (Iowa
1995)).  On the other hand, the application of  the  law  to  the  facts—the
second question—takes a different approach and  can  be  affected  by  other
grounds of  error  such  as  erroneous  interpretation  of  law;  irrational
reasoning; failure to consider relevant facts; or irrational, illogical,  or
wholly unjustifiable application  of  law  to  the  facts.   See  Iowa  Code
§ 17A.19(10)(c), (i), (j), (m).  We allocate some degree  of  discretion  in
our review of this question, but not the breadth of discretion given to  the
findings  of  fact.   See   Arthur   E.   Bonfield,   Amendments   to   Iowa
Administrative Procedure Act (1998) Chapter 17A, Code of  Iowa  (House  File
667 As Adopted) 70 (1998) (“[W]hen an  agency  is  delegated  discretion  in
applying a  provision  of  law  to  specified  facts  the  scope  of  review
appropriately applied by courts must be deferential because the  legislature
decided that the agency expertness justifies  vesting  primary  jurisdiction
over that matter in  the  discretion  of  the  agency  rather  than  in  the
courts.”); see also Clark v. Vicorp Rests., Inc., 696 N.W.2d 596,  604 (Iowa
2005) (“Because factual determinations are  within  the  discretion  of  the
agency, so is its application of law  to  the  facts.”);  Mycogen  Seeds  v.
Sands,  686 N.W.2d 457,   465 (Iowa   2004)   (“[G]iven   that   factual
determinations in workers’ compensation  cases  are  ‘clearly  vested  by  a
provision of  law  in  the  discretion  of  the  agency,’  it  follows  that
application of the law to those facts is likewise ‘vested by a provision  of
law in the discretion of the agency.’” (citing Iowa Code  § 17A.19(10)(f))).
  When  the  agency  exercises  its  discretion  based   on   an   erroneous
interpretation of the law, we are not bound by those “legal conclusions  but
may correct misapplications of the law.”  Stroup v. Reno,  530 N.W.2d 441,
443 (Iowa 1995).
      These different approaches to our review of mixed questions of law and
fact make it essential for counsel to search for and  pinpoint  the  precise
claim of error on appeal.  If the claim of  error  lies  with  the  agency’s
findings of fact, the proper  question  on  review  is  whether  substantial
evidence supports those findings of fact.  If the findings of fact  are  not
challenged, but the claim of error lies with the agency’s interpretation  of
the law, the question on review is whether the agency’s  interpretation  was
erroneous, and we  may  substitute  our  interpretation  for  the  agency’s.
Clark, 696 N.W.2d  at  604  (citing  Iowa  Code  § 17A.19(10)(c),  (11)(b);
Mycogen Seeds, 686 N.W.2d at 464).  Still, if there is no challenge  to  the
agency’s findings of fact or interpretation of the law,  but  the  claim  of
error lies with the ultimate conclusion reached, then the  challenge  is  to
the agency’s application of the law  to  the  facts,  and  the  question  on
review is  whether  the  agency  abused  its  discretion  by,  for  example,
employing wholly irrational reasoning or  ignoring  important  and  relevant
evidence.  See Iowa Code § 17A.19(10)(i),  (j).   In  sum,  when  an  agency
decision on appeal involves mixed questions of law and fact,  care  must  be
taken to articulate the proper inquiry for review  instead  of  lumping  the
fact, law, and application questions  together  within  the  umbrella  of  a
substantial-evidence issue.
      In this case, the commissioner found from the evidence that Meyer  had
a cumulative-trauma injury, but concluded the injury did not  arise  out  of
and in the course of his employment with IBP because the limited time  Meyer
worked for IBP (two days) was not the cause, by itself, of  the  cumulative-
trauma injury.  Certainly, there was substantial evidence in the  record  to
support the finding that the two days Meyer worked as  a  IBP  employee  did
not, by  itself,  cause  the  injury.   These  facts  are  not  in  dispute.
Instead, the actual issue is whether these facts support the  commissioner’s
conclusion that Meyer’s injury did not  arise  out  and  in  the  course  of
employment under the applicable legal standards.[1]  Accordingly,  our  task
on judicial review is  to  consider  if  the  commissioner  either  made  an
erroneous interpretation  of  the  law,  or  otherwise  committed  error  in
applying the law to the facts.

      III.  Governing Law

      Our workers’ compensation statute provides coverage for “all  personal
injuries sustained by an employee arising out of and in the  course  of  the
employment.”  Iowa Code § 85.3(1); accord Meade v.  Ries,  642 N.W.2d 237,
243 (Iowa 2002) (citing Miedema v. Dial Corp., 551 N.W.2d 309,  311  (Iowa
1996)).   This  statutory  coverage  formula  gives  rise  to   four   basic
requirements:  (1) the  claimant  suffered  a  “personal  injury,”  (2)  the
claimant and the respondent had an employer-employee relationship,  (3)  the
injury arose out of the employment, and (4) the injury arose in  the  course
of the employment.  See Freeman v. Luppes Transp. Co., 227 N.W.2d 143,  148
(Iowa 1975).[2]  The failure of any one requirement results in a  denial  of
a claim for benefits.  Yet, all four elements  are  woven  together  by  the
common threads of injury and employment.  The first two  elements  establish
the existence of the injury within the ambit of  the  workers’  compensation
statute, and the  third  and  fourth  requirements  work  hand  in  hand  to
establish a connection between the  injury  and  the  work.   See  1  Arthur
Larson & Lex K. Larson, Larson’s Workers’ Compensation Law  § 3.01,  at  3-3
(2005)  [hereinafter  Larson].   Nevertheless,  each  element  has  its  own
purpose in the resolution of a workers’ compensation claim, and the  failure
to follow a separate analysis of each element  can  lead  to  confusion  and
potential error.
      With respect to the first requirement of an injury, it  is  sufficient
in this case to recognize that carpal tunnel syndrome  is  an  injury  under
the workers’ compensation statute.  Noble v. Lamoni Prods., 512 N.W.2d 290,
294 (Iowa 1994).   See  generally  Jay  M.  Zitter,  Workers’  Compensation:
Recovery for Carpal Tunnel Syndrome, 14 A.L.R. 5th 1, 11-12  (1993)  (“Carpal
tunnel syndrome is a condition produced by compression of the  median  nerve
as it travels through the carpal tunnel at the wrist, resulting in  symptoms
of tingling, pain, and weakness in the wrist and  in  the  thumb  and  first
three fingers of the hand. . . .  [T]he cause which has been  the  focus  of
considerable recent attention is  repetitive  minor  trauma  in  the  modern
workplace.  Many assembly line tasks . . . involve thousands  of  repetitive
hand and wrist  motions,  such  as  slicing,  pushing,  or  pressing,  often
without sufficient break or resting time.”).  It is known as  a  repetitive-
trauma injury, or cumulative  injury,  because  it  normally  develops  over
time.  Id.
      The  injury  element  also  includes  a   component   of   “reasonable
definiteness  in  time.”   3  Larson  § 50.01,  at  50-2.   The  reason  for
requiring a definite date of injury is that a number of important  questions
often cannot be answered without considering the date of  injury,  including
“which employer and carrier is on the risk.”   Herrera  v.  IBP,  Inc.,  633
N.W.2d 284, 287 (Iowa 2001) (quoting Thilges v.  Snap-On  Tools  Corp.,  528
N.W.2d 614, 618 (Iowa 1995)); accord 3 Larson § 50.01, at  50-2.   In  other
words, the time of injury must normally be known to  properly  consider  the
other elements of a claim for compensation.  For example, the relevant  time
period to establish the second  element—existence  of  an  employer-employee
relationship—is the time of injury.  See Freeman, 277 N.W.2d at 148  (worker
must establish “employer-employee relationship at the time  of  the  injury”
(citing Hassebroch v. Weaver Constr.  Co.,  246 Iowa 622,  67 N.W.2d 549
(1954))).  Similarly, it would be difficult to properly  analyze  the  third
element—the  injury  arose  in  the  course  of   employment—without   first
determining the time of the injury.  Under either element,  an  employer  is
not “on the risk” for an injury sustained prior to  the  time  the  employee
commenced work for the employer.[3]  See, e.g., Grundmeyer  v.  Weyerhaeuser
Co., 649 N.W.2d 744, 752-53 (Iowa 2002) (no compensation from  new  employer
for hearing loss that occurred before employment commenced).
      We use the “cumulative-injury rule” to establish the  date  of  injury
in repetitive-trauma cases.  McKeever Custom Cabinets v. Smith,  379 N.W.2d
368, 374 (Iowa 1985); accord Herrera, 633 N.W.2d at 287; 3  Larson  § 50.01,
at 50-2.  The date of the repetitive-trauma  injury  under  the  cumulative-
injury rule “is the date on which disability manifests  itself.”   3  Larson
§ 50.05, at 50-11.  “ ‘Manifestation’ is best characterized as ‘the date  on
which both the fact of the injury and the causal relationship of the  injury
to the claimant’s  employment  would  have  become  plainly  apparent  to  a
reasonable person.’ ”  Oscar Mayer Foods Corp. v. Tasler,  483 N.W.2d 824,
829 (Iowa 1992) (quoting  Peoria  County  Belwood  Nursing  Home  v.  Indus.
Comm’n, 505 N.E.2d 1026, 1029 (Ill. 1987)); accord Excel Corp., 654 N.W.2d
at 896; Herrera, 633 N.W.2d at 288.  It is  a  fact-based  determination  in
which the commissioner is entitled to  substantial  latitude.   Oscar  Mayer
Food Corp., 483 N.W.2d at 829 (citation omitted).  Factors to be  considered
in determining when an injury manifests itself include  “absence  from  work
because of inability  to  perform,  the  point  at  which  medical  care  is
received, or others, none of which  is  necessarily  dispositive.”   Id.  at
830.
      The second requirement means that  an  employee-employer  relationship
must exist “at the time of the injury.”  Freeman, 277 N.W.2d at 148.   There
can be myriad issues relating to the  requirement  of  an  employee-employer
relationship that may ultimately support a denial of compensation, but  none
is relevant to this case.  See Iowa  Code  § 85.61(2)  (defining  “employer”
and  providing  specific   inclusions);   id.   § 85.61(11)-(13)   (defining
“employee”  and  providing  specific  inclusions   and   exclusions).    See
generally 3 Larson chs. 60-68, at  60-1  to  68-14  (devoted  to  employment
status and the rules governing exceptions such as independent  contractors).
 Instead, the relevant inquiry  in  this  case  is  whether  the  employment
relationship existed at the time of the injury.
      Once a worker is found to have suffered an injury at the time  of  the
employment  relationship,  the  third  and  fourth  requirements   must   be
considered to decide if the injury “ar[ose] out of and in the course of  the
employment.”  Iowa Code § 85.3(1).  “Few groups of statutory  words  in  the
history of  law  have  had  to  bear  the  weight  of  such  a  mountain  of
interpretation as has been heaped upon this slender foundation.”   1  Larson
§ 3.01, at 3-3.  We have contributed to this cordillera of law  by  our  own
interpretation of this venerable language:


           An injury “arises out of” the employment if a causal  connection
      exists between the employment and the injury.  The injury  arises  “in
      the course of” employment when the injury and the employment  coincide
      as to time, place, and circumstances.  Both tests  must  be  satisfied
      for an injury to be deemed compensable.

Meade, 642 N.W.2d at 243-44 (citations omitted).
      Thus, the “course of employment” element is satisfied when the  injury
“takes place within the period of the  employment,  at  a  place  where  the
employee reasonably may be,  and  while  the  employee  is  fulfilling  work
duties or engaged in doing  something  incidental  thereto.”   1  Larson  at
12.1.  In other words, the injury and the employment must  “coincide  as  to
time, place, and circumstances.”  Thayer  v.  State,  653 N.W.2d 595,  600
(Iowa 2002) (citing Meade, 642 N.W.2d at  243-44).   This  element  examines
the work period on the date of the injury, the place of the injury, and  the
activities the worker was engaged  in  at  the  time  of  the  injury.   See
generally 3 Larson chs. 12-17, at 12-1 to 17.41 (devoted to principles  such
as the “going and coming” rule, dual-purpose rule, and deviation rule).
      On the other hand, the “arising  out  of”  employment  element  has  a
different focus.  It means there must be a “casual relationship between  the
employment and the injury.”  Koehler Elec. v. Wills, 608 N.W.2d 1,  3  (Iowa
2000).  Although we have attached a causation label  to  this  element  from
time to time, it has a special  definition  in  workers’  compensation  law.
The element requires that the injury be a  natural  incident  of  the  work,
meaning  the  injury  must  be  a  “ ‘rational  consequence  of  the  hazard
connected with the  employment.’ ”   Id.  at  3-4  (quoting  2800  Corp.  v.
Fernandez, 528 N.W.2d 124, 128 (Iowa 1995)).  “ ‘In other words, the  injury
must not have coincidentally occurred while at work, but must  in  some  way
be caused by or related to the working  environment  or  the  conditions  of
. . . employment.’ ”  Id. at 3 (quoting Miedema, 551 N.W.2d at 311);  see  1
Larson at 9-1 (“Injuries arising out of risks or conditions personal to  the
claimant  do  not  arise  out  of  the  employment  unless  the   employment
contributes to the risk or aggravates the injury.”).
      In applying this arising-out-of element, it is important not  to  draw
in the causation standards  applicable  to  tort  law.[4]   The  concept  of
proximate or legal cause applicable to tort law is misplaced in  determining
work-connectedness under workers’ compensation law.  1 Larson § 3.06, at  3-
7.
      Larson provides a lengthy explanation:


      It is instantly apparent that “arising out of the employment” does not
      mean exactly the same thing as “legally caused by the employment.”  It
      is true, as many courts and writers  have  said,  that  “arising”  has
      something to do with causal connection; but there are many shades  and
      degrees of causal connection, of which “legal” or “proximate” cause is
      only one.  Taking the words themselves, one is  first  struck  by  the
      fact that in the “arising” phrase the function of  the  employment  is
      passive while in the “caused by” phrase it is active.  When one speaks
      of an event “arising out of employment,” the  initiative,  the  moving
      force, is something other  than  the  employment;  the  employment  is
      thought of more as a condition out of which the event arises  than  as
      the force producing the event in affirmative fashion.  In tort law the
      beginning point is always a person’s act, and the act  causes  certain
      consequences.  In worker’s compensation law the beginning point is not
      an act at all; it is a  relation  or  condition  or  situation—namely,
      employment.  No one would suggest that the employer’s  only  act,  the
      act of hiring the employee, is the operative  factor  from  which  all
      consequences are to be traced.  Thus, at the very outset, it is  plain
      that the attempt  to  make  “arising”  equivalent  to  “causation”  is
      blocked by the words themselves.


            One is next entitled to ask, if the original draftsmen meant  to
      say “caused by the employment,” why did they not do so?  The phrase is
      not only shorter than the “arising” phrase, but much more familiar; it
      would have come naturally to any draftsman, unless he or she  intended
      to say something different from “caused by.”


            Finally, proximate cause or legal  cause  is  out  of  place  in
      compensation law because, as developed in tort law, it  is  a  concept
      that is itself thoroughly suffused with the idea of fault; that is, it
      is a theory of causation designed to bring about a  just  result  when
      starting from an act containing some element of  fault.   The  primary
      test of legal cause in the Unites States is foreseeability,  which  is
      the “fundamental basis of the law of negligence.”  Therefore, “if  the
      harm which has actually occurred is one of the particular risks  which
      made the actor’s conduct negligent, it is obviously a consequence  for
      which the actor must be held legally responsible.”   In  other  words,
      the essence of the actor’s fault is that, although the consequences of
      his or her conduct were foreseeable, he or she nevertheless carried on
      that line of conduct.  The foreseeability of the  consequences  is  an
      inextricable part of the fault-character of the act.


            But what relevance has foreseeability if one is  not  interested
      in the culpability of the actor’s conduct?  There is  nothing  in  the
      theory of compensation  liability  that  cares  whether  the  employer
      foresaw particular kinds of  harm  or  not.   The  only  criterion  is
      connection in fact with the employment, whether it is  foreseeable  in
      advance, or apparent only in retrospect.  This criterion cannot in any
      logical sense be made to depend on foreseeability. . . .

Id. at 3-7 to 3-8; accord State Farm Mut.  Auto.  Ins.  Co.  v.  Rains,  715
S.W.2d 232, 236 (Ky. 1986)  (noting  court’s  rejection  of  “utilizing  the
concepts of ‘proximate cause, or foreseeability’ as tort  law  concepts  not
applicable to workers’ compensation cases” in determining whether an  injury
arose out of employment (citing Corken v. Corken  Steel  Prods.,  Inc.,  385
S.W.2d 949, 950 (Ky. 1964)));  Gibberd  ex  rel.  Gibberd  v.  Control  Data
Corp.,  424 N.W.2d 776,  780 (Minn.  1988)  (“[A]  causal   connection—not
necessarily in the proximate cause sense—must exist between the  injury  and
the employment.”  (Citations omitted; emphasis added.)); Steinberg  v.  S.D.
Dep’t of Military & Veterans  Affairs,  607 N.W.2d 596,  602  (S.D.  2000)
(“ ‘[A]rising out of and in the course of employment’ does not require  that
the latter be the proximate cause of injury.  If the legislature  had  meant
that, it would have said  so.”  (quoting  Anderson  v.  Hotel  Cataract,  17
N.W.2d 913, 916 (S.D. 1945))).
      IV.   Analysis
      With this governing law in mind, we return  to  the  decision  of  the
commissioner. The commissioner had four elements  to  consider  in  deciding
the initial issue presented at  the  hearing:   (1)  Did  Meyer  sustain  an
injury (injury element)? (2) Did Meyer and  IBP  have  an  employer-employee
relationship at the time his injury  occurred  (employment-status  element)?
(3) Was the injury related to the working environment or conditions  of  the
job (arising-out-of-employment element)? and (4)  Did  the  injury  coincide
with the  time  and  place  of  employment  (course-of-employment  element)?
Failure of proof of any one of  these  elements  would  have  taken  Meyer’s
claim  out  of  the  statutory  coverage  formula  for  compensability.   In
considering the first element, the  commissioner  found  from  the  evidence
that Meyer sustained a cumulative-trauma injury.  However, the  commissioner
skipped the second and fourth elements and proceeded directly to  the  third
element. The commissioner  did  not  apply  the  cumulative-injury  rule  to
decide the date of the injury, or  decide  that  Meyer’s  injury  manifested
before his employment with IBP commenced.  Instead,  the  commissioner  only
addressed the arising-out-of element and found that two  days  of  work  for
IBP could not, by itself, have produced Meyer’s  injury.   The  commissioner
found a failure of proof on the arising-out-of  element  based  solely  upon
the medical opinions by Drs. Gorsche and Knudson that Meyer’s  two  days  of
work for IBP was not, by itself, the cause of the injury.
      The undisputed evidence in the case revealed that the  particular  job
performed by Meyer during his two days of employment with IBP was  the  same
job performed for his prior employer.  It involved repetitive hand  and  arm
motions, conditions that are known to lead  to  carpal  tunnel  syndrome  or
cumulative-trauma injury.  It was undisputed that Meyer suffered  this  type
of injury.  Thus, although Meyer only worked a short time on  the  job,  the
type of injury he sustained was nevertheless a “rational consequence”  of  a
hazard of the work he performed with IBP.  Koehler Elec., 608 N.W.2d  at  3.
The type of work he performed placed him at a greater risk of carpal  tunnel
syndrome, which meets the arising-out-of employment standard  regardless  of
the number of days worked.  See McIlravy v. N. River Ins.  Co.,  653 N.W.2d
323, 332 (Iowa 2002) (knee injuries sustained by iron worker  while  walking
was work-related based on evidence that the nature of the profession  placed
the worker at greater risk for knee injuries than other professions).   Yet,
the evidence the commissioner relied upon in the  written  decision  reveals
the commissioner utilized a tort-law causation standard that required  Meyer
to prove the two days of employment with  IBP,  by  themselves,  caused  the
injury.
      Under the arising-out-of element decided by  the  commissioner,  Meyer
was only required to “prove that a condition  of  his  employment  increased
the risk of injury.”  Koehler Elec., 608 N.W.2d at 5;  accord  Miedema, 551
N.W.2d at 311 (“Miedema fails to  establish  that  use  of  Dial’s  restroom
exposed him to any increased risk of  injury.   Rather,  any  risk  of  back
injury associated with use of Dial’s toilet seems to have been  singular  to
Miedema and is not causally connected to  the  conditions  of  the  restroom
facilities.”); 1 Larson § 3.03, at 3-4 (stating that  under  the  increased-
risk doctrine, a test for determining whether an injury  arose  out  of  the
employment, “the distinctiveness of the employment risk can  be  contributed
[to] by the increased  quantity  of  the  risk  that  is  qualitatively  not
peculiar to the employment”).  Thus, Meyer could have had  a  predisposition
to develop carpal tunnel syndrome prior to  beginning  his  employment  with
IBP.  Yet, if the injury manifested  during  his  first  minute  of  popping
tongues as  an  IBP  employee,  it  still  would  have  arisen  out  of  his
employment because his  job  duties  with  IBP,  as  shown  by  the  record,
increased the risk that carpal tunnel syndrome would manifest.  See  Koehler
Elec., 608 N.W.2d at 5.  Accordingly, properly applied  to  the  facts,  our
law reveals Meyer satisfied the arising-out-of element as a matter  of  law.
Contrary to the conclusion  of  the  commissioner,  this  element  does  not
support a denial of compensation.
      The error  committed  by  the  commissioner  also  reveals  the  error
committed by the  district  court.   In  our  judicial  review  of  workers’
compensation cases, we review the district court decision to decide  if  our
legal conclusions mirror those reached  by  the  district  court.   Cargill,
Inc. v. Conley, 620 N.W.2d 496, 500 (Iowa 2000)  (citations  omitted).   The
district  court  not  only  found  the  legal  conclusion  reached  by   the
commissioner that the injury did not arise out  of  and  in  the  course  of
employment was not supported by the evidence, but went on  to  further  find
the evidence as a whole satisfied  the  arising-out-of-and-in-the-course-of-
employment standard as a matter of  law.   This  latter  conclusion  by  the
district court  is  where  error  ultimately  occurred.   In  reaching  this
conclusion, the district court exceeded the scope  of  permissible  judicial
review of agency decisions by making findings  on  the  course-of-employment
element that the commissioner never made,  when  the  facts  in  the  record
necessary to make the finding supported two reasonable conclusions.
      As revealed by our analysis in this case, the  basic  issue  turns  on
whether  Meyer’s  injury  manifested  before  or  after  he  became  an  IBP
employee.  However, the commissioner never found  any  facts  to  support  a
conclusion that the injury manifested before or after Meyer  became  an  IBP
employee, and this question cannot  be  decided  on  judicial  review  as  a
matter of law because the evidence  clearly  could  support  two  reasonable
conclusions.  We have said that the commissioner commits  error  by  failing
to weigh and consider all of  the  evidence,  and  the  remedy  on  judicial
review for this type of error is to remand the case for a  decision  by  the
commissioner on the existing record, not for the district court to find  the
facts and make the decision.  Armstrong, 382 N.W.2d at 165.   The  reviewing
court may determine facts as a matter of law only when there is  no  dispute
in the relevant evidence and reasonable  minds  could  not  reach  different
inferences from the evidence.  Id.
      The record reveals a conflict in the evidence regarding the time  when
the injury sustained by Meyer manifested.   There  is  evidence  that  could
support a finding that the injury occurred before Meyer commenced  work  for
IBP and there is  evidence  to  support  a  finding  it  occurred  after  he
commenced work for IBP.  Thus, remand is necessary for the  commissioner  to
reevaluate the evidence and decide this question in light  of  the  relevant
law, as well as all other questions that may follow.
      V.    Conclusion
      We vacate the decision of  the  court  of  appeals.   We  reverse  the
district court judgment and remand the case  to  the  workers’  compensation
commissioner for further proceedings consistent with this opinion.
       DECISION  OF  COURT  OF  APPEALS  VACATED;  DISTRICT  COURT  JUDGMENT
REVERSED AND REMANDED.
-----------------------
      [1]Although a claim of  insubstantial  evidence  is  usually  used  to
challenge findings of fact, we understand how it can be  implicated,  as  in
this case, in a challenge to a legal  conclusion.   Error  occurs  when  the
commissioner makes a legal conclusion based on facts that are inadequate  to
satisfy the governing  legal  standards.   Yet,  a  claim  of  insubstantial
evidence to support a legal conclusion does not give rise  to  the  standard
of review applicable to the claim of substantial  evidence  to  support  the
factual findings by the commissioner.  When the commissioner takes  a  piece
of evidence and uses it to  draw  a  legal  conclusion  to  improperly  deny
compensation, we do not review the conclusion by looking at the record as  a
whole to see if there was substantial evidence  that  could  have  supported
the ultimate decision, as argued by IBP in this case.   Instead,  we  review
the decision made.  If the commissioner fails to consider relevant  evidence
in making a conclusion, fails to make the essential findings to support  the
legal conclusion, or otherwise commits an  error  in  applying  the  law  to
facts, we remand for a new decision unless it can be made  as  a  matter  of
law.  See Armstrong v. State of Iowa Bldgs. & Grounds, 382 N.W.2d 161,  165
(Iowa 1986).

      [2]In addition to the requirement of an injury, we have said that  our
workers’ compensation act primarily requires the worker to establish:   “(1)
an employer-employee relationship at the time of the injury, (2)  an  injury
arising out of and in the course of employment, and (3) the disability  .  .
. proximately caused by the injury.”  Freeman, 227 N.W.2d at 148  (citations
omitted).  Thus, we recognize proximate cause  between  the  disability  and
injury is another requirement  of  compensation,  but  it  is  not  directly
implicated by section 85.3(1) and is not an issue in this appeal.

      [3]We,  of  course,  recognize   certain   rules   that   may   impose
responsibility on an employer for conditions that  predated  the  employment
or for the aggravation of prior injuries.  See Excel Corp., 654 N.W.2d  at
896-900.

      [4]We have on  occasion  injected  the  term  “proximate  cause”  into
workers’ compensation cases by stating that the  employee  must  prove  that
“the injury is a proximate cause of the  claimed  disability.”   Grundmeyer,
649 N.W.2d at 752 (citing Sherman v. Pella Corp., 576 N.W.2d 312, 321  (Iowa
1998)); see, e.g., Musselman v. Cent. Tel.  Co.,  261 Iowa 352,  360,  154
N.W.2d 128, 132 (1967) (“proximate contributing cause”).  It is accurate  to
say an injury must proximately cause the disability, but is not accurate  to
say the employment must proximately cause the injury.  The injury need  only
“arise out of” the employment—a less onerous standard  than  the  proximate-
cause standard from tort law.